Citation Nr: 0931654	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  95-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder), to include an anxiety disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1995 and December 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Oakland, California and Atlanta, Georgia.  

The July 1995 rating decision determined that new and 
material evidence had not been submitted to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder other than PTSD.  This decision also determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for urinary tract infections.  
Additionally, this decision granted service connection for 
trichomonis vaginitis, denied a compensable rating for 
bilateral varicose veins, and denied a 10 percent evaluation 
based on multiple service-connected disabilities.

The Veteran's claim for service connection for a psychiatric 
disorder other than PTSD was reopened by a June 2003 Board 
decision.  In August 2008 the Veteran perfected her appeal of 
the December 2007 rating decision which denied entitlement to 
service connection for PTSD.  All other previously pending 
issues have been resolved and are not currently in appellate 
status before the Board.


FINDINGS OF FACT

1.  An anxiety disorder preexisted service and was aggravated 
by service.

2.  PTSD was not caused by any event or incident that 
occurred during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an 
anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In light of the favorable determination with regard to the 
claim for service connection for a psychiatric disorder other 
than PTSD, further development with regard to VA's duties to 
notify and assist with respect to this issue would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Veteran 
was provided the required notice by letters dated in April 
2005 and August 2006, prior to the initial adjudication of 
her claim for service connection for PTSD by the December 
2007 rating decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veteran Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the section 5103(a) notice requirements apply to all 
five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by the 
August 2006 VCAA letter.  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records, VA medical records, and 
private medical records.  The Veteran has been provided VA 
medical examinations.  A Veterans Health Administration (VHA) 
opinion was obtained in January 2009.  The Veteran provided 
testimony before the undersigned Veterans Law Judge in 
September 2001 and before an RO Hearing Officer in September 
1995.  There is no indication that there exists any 
additional evidence which has a bearing on the issues decided 
below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Anxiety Disorder

As explained below, the Board finds that the Veteran had an 
anxiety disorder that preexisted service which was aggravated 
by service.  The Veteran's April 1974 enlistment examination 
is silent to any psychiatric disorder.  A July 1974 service 
treatment record contains an impression of probable anxiety.  
A November 1974 service treatment record indicates that the 
Veteran was hospitalized for abdominal pain and that the 
diagnoses were urinary tract infection, pregnancy, and 
anxiety neurosis.  She was again seen in November 1974 at 
which time she experienced depression and she reported 
psychiatric treatment since age 14.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that a veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).

While the Veteran was not found to have a psychiatric 
disability on examination for entry to service, in this case 
the Board finds that there is clear and unmistakable evidence 
that the Veteran had an anxiety disorder prior to service.  
In addition to the Veteran's statement during service that 
she had psychiatric treatment since age 14, there are medical 
opinions stating that the Veteran's anxiety existed prior to 
service.  When examined by VA in November 2003, the physician 
opined that the Veteran's anxiety disorder predated service.  
Furthermore, the January 2009 VHA examiner also opined that 
the Veteran had an anxiety neurosis prior to service.  
Accordingly, the Board finds that the Veteran's anxiety 
disorder preexisted service.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

The Board finds that the Veteran's anxiety disorder increased 
in severity as a result of her military service.  This is 
indicated by the service treatment records that show 
treatment for anxiety neurosis.  This is also indicated by 
the November 2003 VA examiner who opined that the Veteran's 
anxiety disorder was aggravated by the stress of pregnancy.  
The Board notes that testing conducted on November 4, 1974 
revealed that the Veteran was pregnant.  Accordingly, the 
Veteran was pregnant for at least three months of her active 
service.  Additionally, while the VHA examiner did not 
provide an opinion as to whether or not the Veteran's anxiety 
disorder was aggravated during service, he did opine that the 
Veteran's anxiety disorder increased in severity following 
the birth of her child.  While the child was born some months 
after discharge from service, the fact remains that the 
Veteran's pregnancy began during service.  Thus, the 
evidentiary record establishes that the Veteran's anxiety 
disorder was aggravated by her service.  Because none of the 
medical evidence contains a specific finding of natural 
progress of such preexisting condition, as required to show a 
lack of in-service aggravation, 38 U.S.C.A. § 1153, the Board 
finds that the evidentiary record fails to reach the level 
needed so as to characterize it as "clear and 
unmistakable," to rebut the presumption of soundness.  
38 U.S.C.A. § 1111.

For these reasons and bases, the Board determines that the 
evidence of record establishes that the Veteran's preexisting 
anxiety disorder was aggravated by her service.  Accordingly, 
service connection for an anxiety disorder is granted.

III.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than a 
veteran's service records may corroborate a veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The service treatment records and the post service medical 
records for many years after discharge from service contain 
no reference to PTSD or reference to a sexual assault during 
service.  VA outpatient records dated from January 1998 note 
"rule out PTSD."  VA outpatient records dated from November 
2001 contain diagnoses of PTSD.

The Veteran testified in September 2001 that she was sexually 
assaulted during service.  The Veteran asserted that she 
currently has PTSD due to that incident.  The Veteran also 
stated that she was among the first group of women admitted 
to the Coast Guard and that she felt threatened and 
intimidated by the men who did not want her to be there.

The Veteran submitted a September 2001 letter from a friend 
and retired social worker, V.M.  V.M. stated that she had 
known the Veteran since 1971 when she was a counselor at the 
boarding school the Veteran attended at that time.  V.M. 
reported that the Veteran had told her that she had been 
raped in service and that she had married the fellow 
serviceman who raped her when she found out that she was 
pregnant.  V.M. stated that she concurred with the diagnosis 
by the Vet Center that the Veteran had PTSD.  The Veteran 
submitted a September 2001 letter from a Vet Center 
psychologist.  The psychologist stated that the Veteran had 
PTSD due to being raped in service.

In this case there are several diagnoses of PTSD.  However, 
just because mental health professionals have accepted the 
Veteran's description of her experiences as credible and 
diagnosed her as suffering from PTSD does not mean the Board 
is required to do the same.  See Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept 
the Veteran's uncorroborated account of her experiences.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

As for the Veteran's stressor statements, she does not 
contend nor does the record show that she was exposed to 
combat.  Where, as here, the claimed stressor is not combat-
related, a Veteran's lay testimony regarding the in-service 
stressor is insufficient to establish that the claimed 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In this case the determinative issue is whether there is 
credible supporting evidence that the Veteran's claimed in-
service stressor occurred.  Here, the Veteran has alleged, 
through the course of this appeal, that she was sexually 
assaulted during service.  However, a review of the service 
treatment records fail to show any indication that the 
Veteran was raped and the Veteran made no such assertion 
until many years after discharge from service.  With regard 
to the fact that the Veteran became pregnant during service 
and that the Veteran experienced anxiety during service, the 
evidence of record indicates that these were not caused by an 
unwanted sexual assault.  The record indicates that the 
Veteran married the father of her baby and the service 
personnel records indicate that the Veteran wanted to leave 
service so that she could remain with her new husband, who 
was also in the Coast Guard.  Furthermore, Volume III of the 
claims file contains an October 2002 VA outpatient record 
indicates that the Veteran denied military sexual trauma in 
the past.  With regards to treatment for anxiety during 
service, as noted above, such was shown to be caused by 
pregnancy and a preexisting anxiety disorder.  In other 
words, the Veteran's credibility does not pass scrutiny by 
comparison with the facts of record.  The Board finds that 
there is no credible supporting evidence that her claimed in-
service stressor occurred.

As such, the Board recognizes that the evidence of record 
contains an opinion from a mental health professional that 
establishes a link between the Veteran's current diagnosis of 
PTSD and her claimed in-service stressor.  See Letter from 
Vet Center Psychologist, dated September 2001.  However, the 
Board observes that credible supporting evidence of 
occurrence of the in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Hence, the record still 
contains no credible supporting evidence that the claimed in-
service stressor occurred, as required by 38 C.F.R. 
§ 3.304(f).

As explained above, the evidence of record does not indicate 
that the Veteran engaged in combat, and there is no credible 
evidence that her claimed in-service (noncombat) stressor 
occurred, a part from her lay statements.  The Veteran's oral 
and written statements lack credibility for the reasons 
stated above, and as such the evidence does not support a 
finding that the Veteran incurred PTSD as a result of her 
active duty service or any incident therein.  Consequently, 
the Veteran's claim for service connection for PTSD fails on 
the bases that all elements required for such a showing have 
not been met; and thus the preponderance of the evidence is 
against entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for an anxiety disorder is 
granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


